Title: To Benjamin Franklin from Alexander Fleming, 4 September 1780
From: Fleming, Alexander
To: Franklin, Benjamin


SirKirkliston Near Edine 4 Septr 1780
The great & important transactions You have for some Years been engaged in, will perhaps have totally extripated from your Memory the least Remembrance of me, or my Name— I had the honor to Spend some days with You, & My friends Mesrs Henry Marchant, Edd Church & J Stewart at Glasgow in Nov 1771— I have never had the pleasure to hear from Mr Marchant since He went to America— At that period I & many of My friends had been purposing to go to that Country upon the troubles subsiding, and as that I hope is at no great distance I have wrote, M Marchant, but not knowing any way of Conveying a letter to Him but by way of France, & totally Ignorant of Any Other direction for Him, that what I have put on the Letter, I have taken the Liberty to send it to You begging as the Most singuarly favour You may do me the honour to forward it to Him— That Heaven may preserve & protect Your Valueable life is the earnest prayer of Sir Your most Oebedient & Very humble Servant
Alexr Fleming
P.S. The inclosed well meant Pamphlet gave much satisfaction here
 
Notation: Allen Flemming Kirklington Sept. 4. 1780—
